Citation Nr: 1128119	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  08-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for impingement syndrome of the left shoulder from October 26, 2006, to January 30, 2008, and to a rating in excess of 20 percent from May 1, 2008, forward. 

2.  Entitlement to a temporary total evaluation for the Veteran's service-connected degenerative disc disease (DDD) of the lumbar spine for the period prior to his May 14, 2009, surgery.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to March 2001 and from May 2006 to October 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2007 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In its April 2007 decision, the RO restored entitlement to service connection for impingement syndrome of the left shoulder, assigning a 10 percent evaluation effective October 26, 2006; and in its March 2009 decision, the RO denied entitlement to a temporary total evaluation pursuant to 38 C.F.R. § 4.30 for the Veteran's DDD of the lumbar spine.  

With regard to the Veteran's impingement syndrome of the left shoulder claim, the Board notes that, following the RO's April 2007 decision, in a February 2008 decision, the RO granted entitlement to a temporary total evaluation for the Veteran's impingement syndrome of the left shoulder from January 31, 2008, to April 30, 2008, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30 and, thereafter, assigned a 10 percent evaluation, effective May 1, 2008.   Subsequently, in an October 2008 decision, the RO increased the disability rating assigned for the Veteran's impingement syndrome of the left shoulder to 20 percent, effective May 1, 2008.  As such, this issue is as stated on the cover page.  

Further, with regard to the Veteran's temporary total evaluation for his DDD of the lumbar spine claim, the Board notes that, following the RO's March 2009 denial, in a February 2008 decision, the RO granted a temporary total evaluation for the Veteran's DDD of the lumbar spine from May 14, 2009, to June 30, 2009, in contemplation of a service-connected disability requiring surgery followed by a one-month convalescent period pursuant to 38 C.F.R. § 4.30 and, thereafter, assigned a 10 percent evaluation, effective July 1, 2009.  Additionally, in an October 2009 decision, the RO granted an extension of the Veteran's temporary total evaluation for his DDD of the lumbar spine from July 1, 2009, to August 31, 2009, and thereafter, assigned a 10 percent evaluation, effective September 1, 2009.  As such, this issue is as stated on the cover page.  
	
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be rescheduled for a hearing before a Veterans Law Judge at the RO.  

In his January 2008 and June 2009 substantive appeals, the Veteran requested a hearing before a Veterans Law Judge at the RO.  He was scheduled for such a hearing in May 2011; however, he failed to report.  Significantly, however, the day after his scheduled May 2011 hearing, the Veteran contacted to RO, reporting that he had received a phone a call regarding his hearing the day before, and that this had been the first he had heard of such a hearing, noting that he had received no prior notification letters regarding a hearing date.  The Veteran also reported that he had been waiting for a hearing for over a year and a half, and as such, had not intentionally missed the hearing date.  Finally, the Veteran went on to request that his hearing be rescheduled as soon as possible.

On this record, the Board finds that the Veteran has shown good cause for his failure to appear at the May 2011 hearing, and that the circumstances surrounding his failure to appear were such that he could not have submitted a timely request for postponement to the RO.  See 38 C.F.R. § 20.704(d) (2010).  Accordingly, the Veteran's hearing before a Veteran's Law Judge should be rescheduled.  Since the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO (either in-person or via videoconference) before a Veterans Law Judge. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

